NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3524-17T3

FAOUZIA METOUI,

          Plaintiff-Appellant,

v.

CITY OF JERSEY CITY,

          Defendant-Respondent,

and

COUNTY OF HUDSON, and
STATE OF NEW JERSEY,

     Defendants.
______________________________

                    Submitted March 13, 2019 – Decided July 3, 2019

                    Before Judges Fuentes and Vernoia.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. L-2298-17.

                    Rothenberg, Rubenstein, Berliner & Shinrod, attorneys
                    for appellant (Alan K. Berliner, on the brief).
            Peter J. Baker, Corporation Counsel, attorney for
            respondent; Maura E. Connelly, Assistant Corporation
            Counsel, on the brief).

PER CURIAM

      Plaintiff Faouzia Metoui appeals from the order of the Law Division that

granted defendant City of Jersey City's motion to dismiss his complaint seeking

compensatory damages caused by injuries sustained in a trip and fall accident

that allegedly occurred on June 19, 2015.      The motion judge found plaintiff

failed to serve defendant with the notice of claim required by N.J.S.A. 59:8-8

under the Tort Claims Act (TCA), N.J.S.A. 59:1-1 to 12-3, and dismissed the

complaint with prejudice as a matter of law.

      The brief plaintiff's counsel filed in support of this appeal does not

comport with any of the requirements of the rules of appellate practice.

Specifically, Rule 2:6-2(a)(5) requires appellant's brief to include:

            A concise statement of the facts material to the issues
            on appeal supported by references to the appendix and
            transcript. The statement shall be in the form of a
            narrative chronological summary incorporating all
            pertinent evidence and shall not be a summary of all of
            the evidence adduced at trial, witness by witness.

Plaintiff's counsel's appellate brief provided the following facts:

            On or about August 13, 2015, Defendant City of Jersey
            City received Plaintiff Metoui [sic] Notice of Claim
            notifying it of a fall down incident that occurred on

                                                                        A-3524-17T3
                                        2
           June 15, 2015. (Pa23 to Pa 28). Attached to the Notice
           of Claim was a photo of the paved over hole (Pa 60 to
           61), photo of Plaintiff (Pa49) and emergency room
           record (Pa50).

           Defendant City of Jersey City forwarded a letter dated
           August 18, 2015 to Plaintiff's counsel (Pa30).

           Plaintiff-Appellant replied by letter dated September 9,
           2015 (Pa32).

           Defendant City of Jersey City [sic] Motion to Dismiss
           in lieu of an Answer was granted January 5, 2018 (Pa11
           to Pa12).

     Rule 2:6-2(a)(6) requires plaintiff's counsel to present his legal arguments

in the following manner:

           The legal argument for the appellant, which shall be
           divided, under appropriate point headings, distinctively
           printed or typed, into as many parts as there are points
           to be argued. For every point, the appellant shall
           include in parentheses at the end of the point heading
           the place in the record where the opinion or ruling in
           question is located or if the issue was not raised below
           a statement indicating that the issue was not raised
           below. New Jersey decisions shall be cited to the
           official New Jersey reports by volume number but if not
           officially reported that fact shall be stated and
           unofficial citation made. All other state court decisions
           shall be cited to the National Reporter System, if
           reported therein and, if not, to the official report. In the
           citation of all cases the court and year shall be indicated
           in parentheses except that the year alone shall be given
           in citing the official reports of the United States
           Supreme Court, the Supreme Court of New Jersey, and
           the highest court of any other jurisdiction.

                                                                          A-3524-17T3
                                        3
      The only case plaintiff's counsel included in the section of the brief

denoted "Table of cases ETC" is not cited in the one and one-quarter pages

denoted: "POINT HEADING/LEGAL ARGUMENT." Plaintiff's counsel did

not cite any legal authority nor mention the TCA in any part of his legal

argument.

      In Sackman v. New Jersey Mfrs. Ins. Co., 445 N.J. Super. 278, 297 (App.

Div. 2016), this court "repudiated the same type of shoddy, unprofessional

submission" we confront in this appeal and reaffirmed the following standards

of professionalism that must be followed in the presentation of a legal argument

in appellate briefs:

             Despite the fact that independent research by the court
             is, to a greater or lesser extent, the invariable rule, the
             parties may not escape their initial obligation to justify
             their positions by specific reference to legal authority.
             Paucity of such reference suggests a like paucity of
             authority helpful to the party. The absence of any
             reference to the law, as here, suggests as well a
             regrettable and reprehensible indifference on the part of
             the brief writer not only to the rules but to the interest
             of the client as well.

             [Ibid. (quoting State v. Hild, 148 N.J. Super. 294, 296
             (App. Div. 1977)).]

      We also provided in Sackman the following guidelines attorneys are

expected to follow when they seek appellate review from this court:


                                                                           A-3524-17T3
                                         4
            Lawyers who take on the responsibility to represent
            clients before this court are expected to: (1) familiarize
            themselves with the record developed in the forum of
            origin; (2) research and analyze the competent legal
            authority related to the salient facts of the case; and (3)
            submit briefs in support of the arguments identified
            therein which reflect that the lawyers conducted these
            tasks in a diligent and professional manner. This is the
            kind of effort a tribunal in this State is entitled to expect
            from an attorney admitted to practice in this State.
            Most importantly, as we noted in Hild, this is the kind
            of professional effort an attorney owes to his or her
            client.

            [445 N.J. Super. at 298.]

      In light of plaintiff's counsel's unprofessionalism and utter disregard for

the rules of appellate practice, we exercise our discretionary authority under

Rule 2:8-3(b) and Rule 2:9-9, and summarily affirm the Law Division's order

dismissing plaintiff's complaint with prejudice without further comment. R.

2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-3524-17T3
                                         5